— Appeal by defendant from a resentence of the Supreme Court, Westchester County, imposed November 20, 1979. Resentence affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Pearson, 62 AD2d 1043; People v Foster, 58 AD2d 814; cf. People v Gonzalez, 47 NY2d 606). Lazer, J.P., Hargett, O’Connor and Thompson, JJ., concur.